Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS


No. 15-BG-459

IN RE: HERBERT J. TAN,
                      Respondent.
Bar Registration No. 496860                              BDN: 91-15

BEFORE:       Thompson, Associate Judge, and Nebeker and Farrell, Senior Judges.

                                      ORDER
                                (FILED – July 23, 2015)

       On consideration of the certified order suspending respondent from the practice
of law in the state of New Jersey for a period of one year and until further order of
the court, this court’s May 18, 2015, order directing respondent to show cause why
the functional equivalent reciprocal discipline in the form of a one year suspension
with a fitness requirement should not be imposed, and the statement of Bar Counsel,
and it appearing that respondent has failed to file either a response to this court’s
order to show cause or the affidavit required by D.C. Bar R. XI, §14 (g), it is

      ORDERED that Herbert J. Tan is hereby suspended for a period of one year
with reinstatement conditioned on a showing of fitness. See In re Sibley, 990 A.2d
483 (D.C. 2010); In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable
presumption of identical reciprocal discipline applies to all cases in which the
respondent does not participate). It is

      FURTHER ORDERED that for purposes of reinstatement the period of
respondent’s suspension will not begin to run until such time as he files a D.C. Bar.
R. XI, § 14 (g) affidavit.

                                           PER CURIAM